Title: To George Washington from Heinrich Matthias Marcard, 5 August 1793
From: Marcard, Heinrich Matthias
To: Washington, George



Sir
Oldenburg in Germany Aug. 5. 1793.

Many reasons of public and private nature have excited in me a desire to change my situation by leaving my native Country, Germany, for the united states, if this could be done with a prospect of succeeding. The Greatness of Your Character, Sir, inspires me with a confidence which makes me forget the distance between me and a man so high in reputation and station, and to address You by these lines, as I have no acquaintance whatever in America.
I wrote some Years ago a Work upon Pyrmont, of which the inclosure is the French Translation. I was than Physician at the Electoral Court at Hannover in the Service of the King of England. You will find from pag. 77 to 110 some reflection which could not gain me the affection of the nobility, by which that Electorate is allmost entirely govern’d. I felt soon the effects of my saying such truths, and this contributed to my leaving a few Years after the town of Hanover upon a Vocation of the Duke of Holstein-Oldenburg, to be his first Physician. I hoped to there be out of reach of my ennemies at Hanover; yet things have happen’d since which has given them an opportunity to vex me, tho’ under the protection of a very respectable but not very powerfull prince.
These events, together with the reflection that the Children of Plebejans are allways looked upon as an inferior sort of  creatures in Germany; the prospect that my mother Country after this, either will be more despotically govern’d or undergo a total subversion of government—according as affairs in France will end—made me look out for an asyle in the united states.
I am 46 years of age, have three young children and a most excellent and virtuous but sickly wife; my fortune does not much exceed 10,000 German or Rix dollars (:which is about 40,000 French Livres:). My intention is to become a planter, if I could find somewhere, in a mild climate and in a healthy and beautifull mountanous or hilly country, not too far from a town and near a River, a plantation, which might be meliorated by industry, and which had allready a tolerable habitation; as neither my wifes not indeed my own health would suffer to build a fresh.
The principal question will be; whether with so little fortune, I shall be able to get into such a situation, as could render it possible, to give a liberal education to my children, and to procure them a lively hood after my death. Beeing used to so delightfull a Country as that of Pyrmont, where I pass every summer for many years, and whereof No. VII of the prints in the inclosed Description, will give an Idea, I could hardly think to live in a Country which was quite even and flat.
I know too little of America to find out myself a spot which I should think convenient for me, and wish, if You should pay any attention to this letter, to be directe⟨d⟩ by You. From the little I heard from Travellers, I thought, for instance, up the Patowmac River, towards the mountains, and not too far from the new federal town, might be a place for me. I suppose the climate there neither too hot, nor, which agrees still less with me, too cold. The Ohio seems to far back.
By having travelled formerly, in order to improve in my profession, through the best parts of Europe; knowing besides the learned, the principal modern languages, as french, English, Italian, and my mother tongue, the German; beeing versed in natural History, mineralogy and Chymistry: I might probably prove not a useless inhabitant to the Country I should retire to, besides by my profession as Physician, wherein they allow me some skill, and whereupon a learned Physician of Your Country, Dr Rush of Philadelphia is able to judge me. In case Mineral or salt springs should be found, I might be of Real Service to the public. I wish these reasons might gain me Your Protection and engage the  Government of the state where I might settle, to favour and to promote my undertaking.
I do not expect, Sir, that You, under such great bussinesses, would take Yourself the pains of answering my letter, if even You should bestow any attention upon it. But I wish and beg, You would cause some generous and wellmeaning man, to enter into some correspondence with me, and to direct me, where I could settle with advantage? whether I had better bring over my fortune in cash or in merchandize, perhaps in linnen, as I come from Germany? To what port I should come, and whether I might not perhaps be freed from the duties of import, on account of my bringing in my fortune, and because I shall loose much by giving up my place and my practice.
I cannot wish that my intention should be known in this Country, before it was to be executed immediately, as it might offer a new occasion unto my ennemies to vex me, and perhaps to put insurmountable obstacles to the execution of my plan.
Any letter sent to Amsterdam with the following direction

à Mr Marcard premier Medecin de S. A. le Duc de Holstein Oldenburg Eveque de lubec 
par Amsterdam à Oldenburg will reach me in two days after its arrival in Amsterdam. I have the honor to remain with the greatest regard Sir Your most obedient humble Servant

H. Marcard

